DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending, of which claims 1 and 11 are independent.

Acknowledgement of References Cited By Applicant
	As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. 
Step 1: With respect to claims 1 and 11, applying step 1, the preamble of independent claims 1 and 11, both claim a method, as such these claims fall within the statutory categories of a process.
Step 2A, prong one: In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.
The claim recites:
1. A method comprising: 
generating a 3D computer-coded model of a component; and 
performing simulations on the model to determine an onset of gross plastic deformation in a plurality of regions of the component (mental process - observation, evaluation, judgment, opinion); 
wherein the model is stored in a computer-readable medium.
The limitation “performing simulations on the model to determine an onset of gross plastic deformation in a plurality of regions of the component” is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion. The limitation, as drafted and under a broadest reasonable interpretation "can be performed in the human mind, or by a human using a pen and paper". MPEP 2106.04(a)(2)(III). For example, a person could mentally determine if a criterion indicating plastic deformation has been met.
Step 2A, prong two: Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity. In particular, the claim recites the additional limitations: “generating a 3D computer-coded model of a component” (insignificant extra-solution activity - mere data gathering MPEP 2106.05(g)) and “wherein the model is stored in a computer-readable medium” (insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)).
These additional limitations must be considered individually and with the claim as a whole to determine if it integrates the judicial exception into a practical application. The claim, as a whole, is linked to models with analysis, but there are no particular physical elements or steps that add a meaningful limitation to transform the abstract idea into a physical process of actually affecting or implementing any resulting design changes in the model. Thus, the claim does not integrate the identified abstract ideas into a practical application.
Step 2B: Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as "apply it" or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The MPEP provides Berkheimer evidence that the additional elements are well understood, routine, and conventional, MPEP 2106.05(d)(II)(i, iv) provides support that mere data gathering, storing and output are well understood, routine, and conventional. As such, considering the claim limitations as an ordered combination, claim 1 does not include significantly more than the abstract idea.
For the foregoing reasons, claim 1 is directed to an abstract idea without significantly more, and is rejected as not patent eligible under 35 U.S.C. 101. Independent claim 11 is directed to substantially the same subject matter as independent claim 1 and is rejected under similar rationale and further failure to add significantly more. The same conclusion is reached for the dependent claims, see below for detail.
Claims 2, 12 and 13 recite additional details about the data related to the model and is merely insignificant extra-solution activity - mere data gathering MPEP 2106.05(g).  The claim language provides that the underlying mathematical concept and mental process is performed by generic computer components and the results of the mathematical analysis and mental process is merely output/input to the model. Furthermore, as Berkheimer evidence that the claim elements are mere data gathering, storing and output are well understood, routine, and conventional. MPEP 2106.05(d)(II)(i, iv).
Claims 3 and 14 recites wherein the component is a threaded connection with threads chosen from a group of either one or combination of sharp, ACME, knuckle, square, and other conventionally known shapes of threads. The claim language provides that the underlying mathematical concept and mental process is performed by generic computer components and the results of the mathematical analysis and mental process is merely output/input to the model with the data in a specific format. Furthermore, as Berkheimer evidence that the claim elements threads are well understood, routine, and conventional, Examiner takes Official Notice that the file types are well known standard me format types in the modeling industry and in support of tile Official Notice, Examiner provides instant application US 2022/0147673 [0002] “conventional fatigue analysis generally predicts that threads such as ACME threads of a component would have short a fatigue live.”
Claim 4 recites wherein the plurality of regions comprises at least both of longitudinal ends and middle regions of the threads of the component. This is merely describing the type of data the system is analyzing and that links the data to a field of use. See MPEP 2106.05(h). 

Claim 5 recites wherein generating the model comprises delineating a mesh overlaid onto the model, wherein the mesh defines a plurality of mesh elements and nodal points at vertices of the mesh elements. This recites mathematical concepts - building a mathematical mesh based on the data.
Claims 6 and 15 recite wherein the performing simulations comprises: defining material properties of the component; defining boundary conditions of the model; defining loading conditions on the model; and using an algorithm implemented in a computer to find an equilibrium solution on the nodal points of the model; wherein the equilibrium solution comprises a force equilibrium of the nodal points of the model in the boundary conditions and the loading conditions; and wherein the model at the force equilibrium condition results into a plastically deformed model. This is merely describing the type of data the system is analyzing and that links the data to a field of use. See MPEP 2106.05(h). 
Claims 7 and 16 recite wherein defining boundary conditions further defines stationary nodal points that are fixed during the simulations. This is merely describing the type of data the system is analyzing and that links the data to a field of use. See MPEP 2106.05(h). 
Claims 8 and 17 recite wherein defining loading conditions further defines initial conditions, working loads, and deformation patterns of the simulations of the model.
Claims 9 and 18 recite wherein the onset of gross plastic deformation is defined when a parameter across a region exceeds a maximum contour value obtained by an equation, wherein the region comprises the highest stress concentration.

Claims 10 and 19 recite wherein the parameter is a change in slope of a stress-strain curve during simulations. This recites mathematical concepts – slope.
Claim 20 recites determining if the model is safe under a load by comparing all of onset of gross plastic deformation of the plurality regions of the component. The limitation is an abstract idea because it is directed to a mental process, an observation, evaluation, judgment, or opinion – deciding if the load is safe.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas, Jr. et al., US 2015/0127308.
1. Thomas discloses A method comprising: 
generating a 3D computer-coded model of a component (Thomas, [0009] “(a) receiving by a computer, a virtual model of the first and second tubular members connected to one another by the threaded pin connector and the threaded box connector; [0031] “The system 100 includes a first user 106, such as an analyst or designer, who operates an input device 108. The input device 108 can include a computer terminal with one or more displays, keyboard mouse, etc., that is commonly used for operating computer aided design (CAD) software and FEA software. In some embodiments, first user 106 generates a virtual model of the first and second tubular members 102, 104. The virtual model can be, for example, a mathematical model and can be generated with the CAD and FEA software. The first user 106 can use input device 108 to input the virtual model into a computer including one or more processors 112.”); and 
performing simulations on the model to determine an onset of gross plastic deformation in a plurality of regions of the component (Thomas, [0031] “The one or more processors 112 are operable to determine a stress and strain distribution in the virtual model corresponding to simulated forces applied thereto, as described in greater detail below.”; [0041] “The elastic-plastic analysis is characterized by the application of simulated loads to the virtual model that are expected to induce partial yielding in the material of threaded connection 120, and by determining the stress response to subsequent simulated forces applied the virtual model that accounts for plastic deformations expected in the virtual model (see FIGS. 12 through 18D).” The onset point may be determined from the elastic-plastic analysis); 
wherein the model is stored in a computer-readable medium (Thomas, [0032] “The non-transitory storage medium 110 or media can serve to store report data and/or CAD and FEA software to facilitate to generation of the virtual model and performance of the elastic and elastic-plastic analyses.”).

2. Thomas discloses the method of claim 1, wherein the model of the component comprises: 
a body (Thomas, [0039] “the virtual model may be a full 3-Dimensional representation of the threaded connection 120 and first and second tubular members 102, 104.”); and 
a load bearing interface, wherein the load bearing interface is designed to contain pressure or support a load; wherein the simulations are performed at different pressures or loads on the load bearing interface (Thomas, Figs. 4A and 4B illustrating models with load bearing surfaces in the finite element analysis; Fig. 5B table of values, see for example fig. 11 showing applied loads vs. pressure at a variety of different loads; [0042] “Next, at step 208, a report is generated that summarizes aspects of the elastic and elastic-plastic analyses of steps 204, 206. The report can include graphical views of peak stresses plotted against applied loads (see FIGS. 18A-18D) for the four locations within the threaded connector 120 identified as having the peak stresses with largest magnitude observed in the analyses of steps 204, 206.”).

3. Thomas discloses the method of claim 1, wherein the component is a threaded connection with threads chosen from a group of either one or combination of sharp, ACME, knuckle, square, and other conventionally known shapes of threads (Thomas, see example fig. 15 illustrating threads, [0040] “Various SAF values for different loading conditions and at different locations within the threaded connection 120 are determined by the elastic analysis.”).

4. Thomas discloses the method of claim 3, wherein the plurality of regions comprises at least both of longitudinal ends and middle regions of the threads of the component (Thomas, Fig. 15 illustrating both ends and middle regions of component and threads).

5. Thomas discloses the method of claim 1, wherein generating the model comprises delineating a mesh overlaid onto the model, wherein the mesh defines a plurality of mesh elements and nodal points at vertices of the mesh elements (Thomas, see Fig. 4B illustrating mesh; [0050] “As indicated in FIG. 4B, a mesh of finite elements are defined within the virtual model. An auto-meshing module can be used to generate the mesh with smaller and more plentiful elements at points of contact, geometric extremes, and other locations of interest in the geometry of the virtual model. In the example embodiment discussed herein, a mesh including 32,790 elements and 94,494 nodes is employed.”).

6. Thomas discloses the method of claim 5, wherein the performing simulations comprises: defining material properties of the component (Thomas, [0045] “Various material properties are assigned to the virtual model.”); 
defining boundary conditions of the model (Thomas, [0050] “As indicated in FIG. 4A, boundary conditions assigned to the virtual model include an axial constraint at a lower end of the second tubular member 104 and compressive and tensile loads to be applied from an upper end of the first tubular member 102.”); 
defining loading conditions on the model (Thomas, [0020] “FIGS. SA and 8B are graphical views illustrating a portion of the simulated loads transmitted through each of fourteen engaged threads of the connector portion for each load step in the loading sequence of FIG. 5B.” also performing FEA implies defining loads); and 
using an algorithm implemented in a computer to find an equilibrium solution on the nodal points of the model (Thomas, Figs. 3A and 3B illustrating an algorithm for the model); 
wherein the equilibrium solution comprises a force equilibrium of the nodal points of the model in the boundary conditions and the loading conditions; and wherein the model at the force equilibrium condition results into a plastically deformed model (Thomas, [0063] “As the load increases further, the relationship between the peak stress and the applied load stabilizes and the system is said to reach a "steady state."”; see [0064-0072] describing the method for investigating the elastic-plastic analysis and creating curves indicating the onset regions in the stress analysis; [0067] “The virtual model is loaded and unloaded twice more in load steps 4 through 7. Any plastic deformation occurring in first seven load steps results in rearrangement of the geometry of the virtual model.” This is a plastically deformed model at the force equilibrium condition that was applied.).

8. Thomas discloses the method in claim 6, wherein defining loading conditions further defines initial conditions (Thomas, [0052] “As indicated in FIG. 5B, an initial sub-step 204A to the elastic analysis stem 204 is to perform a structural capacity analysis. The structural capacity analysis determines the external minimum external load required to induce yielding in the threaded connection 120.”), working loads (Thomas, [0064] “Referring now to FIGS. 12 and 13, a loading sequence of the elastic-plastic analysis of step 206 (FIG. 3B) is described.”), and deformation patterns of the simulations of the model (Thomas, [0071] “A separate curve represents the peak stresses identified in each of the sub-steps 206A through 206E. Additionally, a separate curve representing the peak stresses identified in the elastic analysis for the corresponding locations are plotted in FIGS. 18A through 18D. In each case, the elastic analysis represents the greatest peak stress identified. Including the curves from both the elastic and elastic plastic analyses illustrates how the plastic deformation redistributes the applied loads among the threads such that the load is distributed more evenly over the entire threaded profile and lower stresses are generated in particular threads.”; [0073] “Once the elastic analysis and the elastic-plastic analyses are performed, a report is generated in step 208. The report can include a graphical diagram similar to FIG. 18A including a plot of a curve representing the peak stresses versus the simulated applied forces or loads applied at each of the load steps for each of the elastic analysis of step 204B (FIG. 3B), the full-capacity elastic-plastic analysis if step 206E and each partial-capacity elastic-plastic analysis of steps 206A through 206D. The report can include a similar graphical diagram for each one of the top four peak stress locations or the plurality of locations selected for analysis (step 208A in FIG. 3B).”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Jr. et al., US 2015/0127308 in view of N. Habibi et al., “A 3D Simulation of Bolted Joint and Fatigue Life Estimation Using Critical Distance Technique,” vol. 4, No. 1, pp. 53-63 (2019) (submitted in IDS dated 4/22/2022).
7. Thomas discloses the method in claim 6. Thomas does not explicitly disclose, but Habibi teaches, wherein defining boundary conditions further defines stationary nodal points that are fixed during the simulations (Habibi, section 2. 4: "For the applied boundary conditions, the top surface of the bolt head was fixed; side surfaces of the bushes were constrained in circumferential direction.").
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to apply a variety of boundary conditions, including stationary nodes, of Habibi in the model setup of Thomas, in order to allow the system to select related variables as a group with good prediction accuracy in the FEA set up algorithm (Habibi, Section 2 FEA modeling), thereby improving accuracy of the system as a whole.

Claim 16 contains limitations fora method which are similar to the limitations for the method described in claim 7, and is rejected for the same reasons as detailed above.


Claim(s) 9-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Jr. et al., US 2015/0127308 in view of Samuel O. Afolabi, et al., “Design and finite element analysis of a fatigue life prediction for safe and economical machine shaft,” J Mater Res Technology 2019; 8(1):105–111.
9. Thomas discloses the method of claim 1, wherein the onset of gross plastic deformation is defined when a parameter across a region exceeds a maximum contour value obtained by an equation, wherein the region comprises the highest stress concentration (Thomas, [0065] “The second load step listed in FIG. 12 is a "Peak Load." The peak load is a predetermined portion or percentage of the capacity of the threaded connection as indicated in sub-steps 206A through 206E (FIG. 3B).”; [0071] “A separate curve represents the peak stresses identified in each of the sub-steps 206A through 206E. Additionally, a separate curve representing the peak stresses identified in the elastic analysis for the corresponding locations are plotted in FIGS. 18A through 18D. In each case, the elastic analysis represents the greatest peak stress identified. Including the curves from both the elastic and elastic plastic analyses illustrates how the plastic deformation redistributes the applied loads among the threads such that the load is distributed more evenly over the entire threaded profile and lower stresses are generated in particular threads.” Thus, this suggests and renders obvious to one of ordinary skill in the art that the capacity analysis defines a parameter representing the maximum value of an equation, and that the regions depicted in the curves, see for example Fig. 19 where the nonlinear region comprises the highest stress.). Additionally, Afolabi teaches “The FEA was carried out taking into account linear constitutive relations of a plastic deformation and residual stresses to determine the stress and strain states, Von Mises stress distribution of the machine shaft structure under static loads.  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to apply a variety of boundary conditions, including plastic deformation safety factor in the model setup of Thomas, in order to allow the system to improve prediction accuracy in the FEA set up algorithm (Afolabi, Abstract “In materials engineers, it is important to determine the cause of failure of a machine component, to prevent prospect occurrences and increase the performance of the component structure. In this study, the parameters of the fatigue life of machine shafts are investigated. An analysis of the nut cracking machine shaft was conceded for plastic deformations. The optimum safe and economical design of a machine shaft was proposed.”), thereby improving safe operation of the system as a whole.

10. Modified Thomas teaches the method of claim 9, wherein the parameter is a change in slope of a stress-strain curve during simulations (Thomas, see Fig. 19 illustrating the slope of regions and thus the change of slope is readily obtainable. [0072] “Referring to FIGS. 19 and 20, two methods of determining SAF values for the threaded connection 120 are illustrated. As illustrated in FIG. 19, the slope of the elastic curve in the steady state or generally linear regions can be determined to produce an SAF value for both the compressive and tensile loading for the particular location within the threaded connection.” The slope not being constant implies that it changes. Therefore, the onset of plastic deformation is defined as the "change of slope of the stress-strain curve", and therefore is obvious to the skilled person.).

11. Thomas discloses A method comprising: 
determining an onset of gross plastic deformation of a component by performing simulations on a 3D computer-coded model of a plurality of regions of the component (Thomas, [0031] “The one or more processors 112 are operable to determine a stress and strain distribution in the virtual model corresponding to simulated forces applied thereto, as described in greater detail below.”; [0041] “The elastic-plastic analysis is characterized by the application of simulated loads to the virtual model that are expected to induce partial yielding in the material of threaded connection 120, and by determining the stress response to subsequent simulated forces applied the virtual model that accounts for plastic deformations expected in the virtual model (see FIGS. 12 through 18D).” The onset point may be determined from the elastic-plastic analysis). 
Thomas does not explicitly disclose, but Afolabi teaches and suggests the onset of gross plastic deformation calculate a working capability load of the model (Thomas, [0066] “Each of the sub-steps 206A through 206E includes both a compressive analysis and a tensile analysis where the "Peak Load" is the predetermined portion or percentage of the respective compressive and tensile capacity as listed. Thus 10 separate loading sequences are performed in step 206.”; [0070] “As illustrated in FIGS. 17B through 17E, as greater percentages of the compressive capacity is applied, greater amounts of plastic deformation is expected in the threads. The plastic deformation causes a lower portion of the applied load to be transmitted through the threads, and a higher portion of the applied load to be transmitted through the load shoulder 130 (FIG. 2C).”; [0063] “As the load increases further, the relationship between the peak stress and the applied load stabilizes and the system is said to reach a "steady state." Since the non-linear region of the curve describes the less predictable behavior of the threaded connector, a graphical diagram of the focused on the non-linear can be useful to a second user 116.” Thomas thus teaches that the different percent loadings (mathematical operations) are essentially safety factors to consider the results by the second user. This is a matter of routine optimization by design engineers to determine what would be a reasonable safety factor, that often depends on the nature of the component being more or less critical. Tweaking such values is considered obvious to one of ordinary skill in the art. This also comports with applicants own discussions on the topic as noted in the PCT written opinion (Sheet 9 “Furthermore, according to [0026-0027], the safety factor is chosen and decided upon by "a design engineer' based on their experience, in a "judgement calf'. This human intervention by subjective cognitive process breaks the chain of technical character. Any hypothetical technical effect resulting from a particular choice would be due to the human operator, and not the claimed method.”). 
Aflobai teaches determining a safety factor for safe design and operation to avoid plastic deformations as a cause of failure of a machine component (Afolabi, p. 105 paragraph 1 “Hence, the machine can be analyzed according to uncommon types of loading, which is static and fatigue, in order to design safe and depend-able structures.”; see Table 5 tabulating results investigating safety factors.)
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to apply a variety of boundary conditions, including plastic deformation safety factor in the model setup of Thomas, in order to allow the system to improve prediction accuracy in the FEA set up algorithm (Afolabi, Abstract “In materials engineers, it is important to determine the cause of failure of a machine component, to prevent prospect occurrences and increase the performance of the component structure. In this study, the parameters of the fatigue life of machine shafts are investigated. An analysis of the nut cracking machine shaft was conceded for plastic deformations. The optimum safe and economical design of a machine shaft was proposed.”), thereby improving safe operations of the system as a whole.

12. Modified Thomas teaches the method of claim 11, wherein the model of the component comprises: multiple bodies (Thomas, [0039] “the virtual model may be a full 3-Dimensional representation of the threaded connection 120 and first and second tubular members 102, 104.”); and at least one load bearing interface between the multiple bodies (Thomas, Figs. 4A and 4B illustrating models with load bearing surfaces in the finite element analysis).

13. Modified Thomas teaches the method of claim 12, wherein the plurality of regions comprises at least surfaces of the multiple bodies forming the at least one load bearing interface (Thomas, [0064] “Referring now to FIGS. 12 and 13, a loading sequence of the elastic-plastic analysis of step 206 (FIG. 3B) is described. The loading sequence is applied twice for each of the sub-steps 206A through 206E; once in a tensile context and once in a compressive context. The first load step listed in the table of FIG. 12 is the preload "FP" discussed above, which is applied to the virtual model to simulate the internal loads experienced by the threaded connection 120 due to the engagement of the threaded pin and box connectors 102a, 104a.” Threads, pin and box connectors are a plurality of regions with at least one load bearing interface.).

Claim 14 contains limitations for a method which are similar to the limitations for the method described in claim 3, and is rejected for the same reasons as detailed above.

Claim 15 contains limitations for a method which are similar to the limitations for the method described in claim 6, and is rejected for the same reasons as detailed above.

Claim 17 contains limitations for a method which are similar to the limitations for the method described in claim 8, and is rejected for the same reasons as detailed above.

Claim 18 contains limitations for a method which are similar to the limitations for the method described in claim 9, and is rejected for the same reasons as detailed above.

Claim 19 contains limitations for a method which are similar to the limitations for the method described in claim 10, and is rejected for the same reasons as detailed above.

20. Modified Thomas teaches the method of claim 11 further comprises determining if the model is safe under a load by comparing all of onset of gross plastic deformation of the plurality regions of the component (Thomas, see Figs. 19-20 illustrating the onset of gross plastic deformation for the regions of the component in the nonlinear region where the model would be construed as not safe depending on the second user’s analysis).

Claim(s) 16 is rejected under 35 U.S.C. 103 as being unpatentable over Thomas, Jr. et al., US 2015/0127308 Samuel O. Afolabi, et al., “Design and finite element analysis of a fatigue life prediction for safe and economical machine shaft,” J Mater Res Technology 2019; 8(1):105–111 and further in view of N. Habibi et al., “A 3D Simulation of Bolted Joint and Fatigue Life Estimation Using Critical Distance Technique,” vol. 4, No. 1, pp. 53-63 (2019) (submitted in IDS dated 4/22/2022).
16. Modified Thomas teaches the method in claim 15. Thomas does not explicitly disclose, but Habibi teaches wherein defining boundary conditions further defines stationary nodal points that are fixed during the simulations (Habibi, section 2. 4: "For the applied boundary conditions, the top surface of the bolt head was fixed; side surfaces of the bushes were constrained in circumferential direction.").
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to apply a variety of boundary conditions, including stationary nodes, of Habibi in the model setup of Thomas, in order to allow the system to select related variables as a group with good prediction accuracy in the FEA set up algorithm (Habibi, Section 2 FEA modeling), thereby improving accuracy of the system as a whole.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fabian Kraemer, et al., “Fatigue strength of metric steel screws depending on pre-load and nut type,“ Engineering Failure Analysis 112 (2020) 104484 teaches numerical simulations for determining the load distribution and the calculation of local stresses and strains lead to a lifetime evaluation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/             Primary Examiner, Art Unit 2148